Mr. Presiding Justice Horton delivered the opinion of the court. This suit was brought by appellee to recover from appellant the sum of §58.37 alleged to be due as commissions on work secured for appellant by appellee. The jury returned a verdict for that amount and the court overruled a motion for a new trial and entered judgment on said verdict. This appeal is prosecuted to reverse that judgment. There is no appearance in this court by appellee. We have read “the abstract of record as well as the brief and argument for appellant. The verdict seems not only unsupported by the testimony, but to be in direct opposition to the weight of evidence. On behalf of appellee there is no witness except herself. Her testimony upon questions essential to be proven, if said verdict is to be sustained, and which she must prove by a preponderance of testimony, is positively denied by appellant, and his version is corroborated by another witness. While the burden of proof is upon the appellee, the preponderance of evidence is clearly with the appellant. There does not appear to be any necessity for incumbering the records with a detailed review of the testimony. The judgment of the Superior Court is reversed and the cause remanded.